
	

114 HR 665 IH: To provide for the establishment of the Tick-Borne Diseases Advisory Committee.
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 665
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2015
			Mr. Smith of New Jersey (for himself and Mr. Peterson) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for the establishment of the Tick-Borne Diseases Advisory Committee.
	
	
		1.Establishment of a tick-borne diseases advisory committee
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Health and Human Services (referred to in this Act as the Secretary) shall establish within the Office of the Secretary an advisory committee to be known as the Tick-Borne Diseases Advisory Committee (referred to in this section as the Committee).
 (b)Applicability of FACAThe Tick-Borne Diseases Advisory Committee shall be treated as an advisory committee subject to the Federal Advisory Committee Act.
 (c)DutiesThe Committee shall advise the Secretary and the Assistant Secretary for Health regarding the manner in which such officials can—
 (1)ensure interagency coordination and communication and minimize overlap regarding efforts to address tick-borne diseases;
 (2)identify opportunities to coordinate efforts with other Federal agencies and private organizations addressing such diseases;
 (3)ensure interagency coordination and communication with constituency groups; (4)ensure that a broad spectrum of scientific viewpoints is represented in public health policy decisions and that information disseminated to the public and physicians is balanced; and
 (5)advise relevant Federal agencies on priorities related to the Lyme and tick-borne diseases. (d)Membership (1)Appointed members (A)In generalThe Secretary shall appoint the voting members of the Committee from among individuals who are not officers or employees of the Federal Government.
 (B)GroupsThe voting members of the Committee shall include the following: (i)At least 4 members from the scientific community representing the broad spectrum of viewpoints held within the scientific community related to Lyme and other tick-borne diseases.
 (ii)At least 2 representatives of tick-borne disease voluntary organizations. (iii)At least 2 health care providers, including at least 1 full-time practicing physician, with relevant experience providing care for individuals with a broad range of acute and chronic tick-borne diseases.
 (iv)At least 2 patient representatives who are individuals who have been diagnosed with a tick-borne disease or who have had an immediate family member diagnosed with such a disease.
 (v)At least 2 representatives of State and local health departments from States with the highest incidence of Lyme disease or where Lyme disease is recognized as an emerging threat, or national organizations that represent State and local health professionals.
 (C)DiversityIn appointing members under this paragraph, the Secretary shall ensure that such members, as a group, represent a diversity of scientific perspectives relevant to the duties of the Committee.
 (2)Ex officio membersThe Secretary shall designate, as nonvoting, ex officio members of the Committee, representatives overseeing tick-borne disease activities from each of the following Federal agencies:
 (A)The Centers for Disease Control and Prevention. (B)The National Institutes of Health.
 (C)The Agency for Healthcare Research and Quality. (D)The Food and Drug Administration.
 (E)The Office of the Assistant Secretary for Health. (F)Such additional Federal agencies as the Secretary determines to be appropriate.
 (3)Co-chairpersonsThe Secretary shall designate the Assistant Secretary for Health as the co-chairperson of the Committee. The appointed members of the Committee shall also elect a public co-chairperson. The public co-chairperson shall serve a 2-year term.
 (4)Term of appointmentThe term of service for each member of the Committee appointed under paragraph (1) shall be 4 years.
 (5)VacancyA vacancy in the membership of the Committee shall be filled in the same manner as the original appointment. Any member appointed to fill a vacancy for an unexpired term shall be appointed for the remainder of that term. Members may serve after the expiration of their terms until their successors have taken office.
 (e)MeetingsThe Committee shall hold public meetings after providing notice to the public of such meetings, and shall meet at least twice a year with additional meetings subject to the call of the co-chairpersons. Agenda items with respect to such meetings may be added at the request of the members of the Committee, including the co-chairpersons. Meetings shall be conducted, and records of the proceedings shall be maintained, as required by applicable law and by regulations of the Secretary.
 (f)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Committee, through the Director of the Centers for Disease Control and Prevention and the Director of the National Institutes of Health, shall submit a report to the Secretary. Each such report shall contain, at a minimum—
 (1)a description of the Committee’s functions; (2)a list of the Committee’s members and their affiliations; and
 (3)a summary of the Committee’s activities and recommendations during the previous year, including any significant issues regarding the functioning of the Committee.
 (g)Authorization of AppropriationsOf the amounts made available to the Department of Health and Human Services for general departmental management for fiscal years 2015 through 2019, there is authorized to be appropriated $250,000 for each of such fiscal years to carry out this Act. Amounts made available to carry out this Act shall be used for the expenses and per diem costs incurred by the Committee under this section in accordance with the Federal Advisory Committee Act, except that no voting member of the Committee shall be a permanent salaried employee of the Federal Government.
			
